Pennewill, C. J.,
delivering the opinion of the court:
The court are of the opinion that the petition for a rule to show cause why a writ of peremptory mandamus shall not issue in the above stated case to compel the Governor to appoint the registration officers in New Castle County, outside of Wilmington, in accordance with the law should be dismissed, because it appears from an inspection of the petition that the Governor has performed this duty in compliance with the statute.
The act requires that the registration officers shall be appointed from lists of names furnished by the committees, and that they shall be divided as nearly as possible equally between the lists submitted, for each representative district. It does not require that the registrars shall be equally divided, but that the three officers appointed in each election district shall be so divided in each representative district.
Upon examination of the appointments made, we find that a more equal division of such officers could not have been made in each representative district, as appears from the list attached to the petition.
It so happens that in the act under consideration the registrars are made inspectors of the election, and this will result in giving the party opposed to license a majority of the election officers in every district. This may be unfortunate, and we think it is, but the registrars are made inspectors by the statute and not by the Governor. He was authorized and directed to appoint the registration officers, including of course the registrars, and so far as we are advised, or can discover, he has complied with the terms of the act in making such appointments. This would not have been questioned, we think, if the law had not made the registrars inspectors of election; but that circumstance cannot affect the legality of the act the Governor was required to perform.
The court express no opinion upon any question raised in the case except the one herein mentioned.
The opinion was certified to the Superior Court, whereupon the motion to discharge the rule and dismiss the petition was granted.